             Case 2:20-cr-00020-RAJ Document 73 Filed 10/09/20 Page 1 of 2



 1                                                                     Hon. Richard A. Jones
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9
                               Plaintiff,                No. 2:20-cr-00020-RAJ
10
              v.
11                                                       ORDER RESETTING
     DALE DUPREE CASEY,                                  TRIAL DATE
12
                               Defendant.
13

14        This matter comes before the Court sua sponte. Trial in this matter is
15   RESCHEDULED for Monday, November 30, 2020, at 9:00 a.m. All pretrial
16   filings—including trial briefs, proposed voir dire, proposed jury instructions, and
17   proposed verdict forms—must be submitted no later than Friday, November 20,
18   2020.

19        Pursuant to General Order 15-20 and earlier General Orders of the United

20   States District Court for the Western District of Washington addressing measures to
     reduce the spread and health risks from COVID-19, which are incorporated herein
21
     by reference, the Court hereby FINDS as follows:
22
             1. In light of the recommendations made by the Centers for Disease Control
23
                   and Prevention (CDC) and Public Health for Seattle and King County
24
                   regarding social distancing measures required to stop the spread of this
25
                   disease, it is not possible at this time to proceed with a jury trial in the
26
                   immediate future;

     ORDER RESETTING TRIAL DATE – 1
           Case 2:20-cr-00020-RAJ Document 73 Filed 10/09/20 Page 2 of 2



 1          2. Further, as stated in General Order 15-20, limiting the size and frequency
 2             of gatherings remains critical to preventing serious illness and death from
 3             COVID-19. The continuing public health situation resulting from the
 4             pandemic also limits the availability and ability of witnesses, counsel, and

 5             Court staff to be present in the courtroom, and the ability to obtain an

 6             adequate spectrum of jurors to proceed with in-person jury trials. For the
               foreseeable future, it will be possible to proceed with only one in-person
 7
               criminal jury trial at a time at each of the district’s two courthouses. A
 8
               continuance of the trial date in this case until November 30, 2020, is
 9
               therefore necessary to allow the appropriate spacing of trials; and
10
            3. As a result, the failure to grant a continuance of the trial date in this case
11
               would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
12
               § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
13
               case outweigh the best interest of the public and the defendant to a speedy
14             trial.
15        Therefore, IT IS HEREBY ORDERED that the time between October 5, 2020
16   and the new trial date of November 30, 2020, is excluded in computing the time
17   within which trial must commence because the ends of justice served by granting
18   this continuance outweigh the best interest of the public and the defendant in a
19   speedy trial, 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would

20   likely make trial impossible and result in a miscarriage of justice, and would deny
     counsel for the defendant and government counsel the reasonable time necessary for
21
     effective preparation, taking into account the exercise of due diligence. Id. §
22
     3161(h)(7)(B)(i), (iv).
23
          DATED this 9th day of October, 2020.
24

25

26
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge

     ORDER RESETTING TRIAL DATE – 2
